Citation Nr: 0737033	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to hypertension.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on February 2, 2005, in St. Paul, 
Minnesota, before, Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

3.  A heart disorder did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to service 
or to a service-connected disorder.

4.  A skin disorder has not been shown to be causally or 
etiologically related to the veteran's military service, 
including herbicide exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

2.  A heart disorder was not incurred in active service, may 
not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2007).

3.  A skin disorder was not incurred in active service and is 
not due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
February 2004, prior to the initial decision on the claims in 
June 2004, as well as in December 2005 and November 2006, and 
the claims were subsequently readjudicated in a April 2007 
supplemental statement of the case (SSOC) after the December 
2005 and November 2006 letters were sent.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the February 2004 indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the September 2004 statement of the case (SOC) and the April 
2007 supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004, December 2005, 
and November 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004, December 2005, and November 2006 letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  The February 2004, December 2005, and November 2006 
letters further stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the December 2005 letter specifically notified the 
claimant to provide any evidence in his possession that 
pertains to the claims.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the November 2006 letter 
and April 2007 SSOC informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter and SSOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in December 2006, and he was 
provided the opportunity to testify at a hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).   


I.   Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, the veteran's blood pressure was 
recorded as 136/89 at his December 1963 pre-induction 
examination and 130/96 at his February 1966 separation 
examination.  As such, his blood pressure appears to have 
remained consistent during his period of service.  The 
veteran also denied having a medical history of high blood 
pressure at both of those examinations.  

Indeed, the December 2006 VA examiner explained that 
determining the exact onset of hypertension is inexact 
because there is a transition from normal to borderline to 
high.  The examiner observed that there was a prolonged 
period of borderline blood pressure in this case and noted 
that the veteran's blood pressure was essentially the same at 
his entry and discharge from the military.  As such, the 
December 2006 VA examiner concluded that the veteran did have 
hypertension during service and that actual sustained 
hypertension did not occur for years.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension immediately 
following his period of service or for many decades 
thereafter.  Therefore, the Board finds that hypertension did 
not manifest in service or within one thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of hypertension 
is itself evidence which tends to show that hypertension did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current hypertension to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record, which links any current disorder 
to a disease or injury in service.  In fact, the December 
2006 VA examiner opined that the veteran's hypertension was 
less likely as not caused by or a result of his military 
service.  Therefore, the Board finds that hypertension did 
not manifest during service or within one year of separation 
from service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Accordingly, service connection for hypertension is not 
warranted.
II. Heart Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a heart 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such a 
disorder.  In fact, his February 1966 separation examination 
found his heart and vascular system to be normal, and he 
denied having a medical history of pain or pressure in his 
chest and palpitation or pounding heart.  Moreover, the 
medical evidence of record does not show that the veteran 
sought treatment for his heart immediately following his 
period of service or for many decades thereafter.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for hypertension, 
it weighs against the existence of a link between the 
veteran's heart disorder and his military service. Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that a heart disorder did 
not manifest in service or within one thereafter.

In addition to the lack of evidence showing that a heart 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current heart disorder to the veteran's military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current left knee disorder could be related.  Nor is there is 
any medical evidence of record, which links any current 
disorder to a disease or injury in service.  In fact, the 
December 2006 VA examiner opined that the veteran's heart 
disease was not caused by or a result of his military 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for a heart 
disorder on a direct basis.

The Board does acknowledge the veteran's assertion that he 
currently has a heart disorder that is secondary to his 
hypertension.  Although the medical evidence of record does 
indicate that he has a current diagnosis of hypertension, the 
fact remains that service connection has not been established 
for that disability.  As such, service connection for a heart 
disorder is not warranted on a secondary basis.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
heart disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a heart disorder is not warranted.  


III. Skin Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a skin 
disorder.  The veteran's DD 214 shows that he received 
several awards, including the Combat Infantryman Badge and 
the Vietnam Service Medal, and that he served in United 
States Army Pacific (USARPAC) with his last duty assignment 
being in the Republic of Vietnam.  As such, the veteran 
served in the Republic of Vietnam during the Vietnam era and 
is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure.  In this regard, 
the Board notes that the December 2006 VA examiner diagnosed 
the veteran with psoriasis, which is not listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  Therefore, the Board finds 
that the veteran is not entitled to service connection under 
the presumptive provisions in the law regarding diseases due 
to herbicide exposure.  

In addition, the Board finds that the veteran is not entitled 
to service connection for a skin disorder on a direct basis.  
The Board does acknowledge that the veteran's service medical 
records show he was assessed as having cellulitis on his 
right hand in January 1966.  However, the remainder of his 
service medical records are negative for any complaints, 
treatment, or diagnosis of cellulitis or any other skin 
disorder.  In fact, his February 1966 separation examination 
found his skin to be normal, and he denied having a medical 
history of skin disease at that time.  Moreover, the medical 
evidence shows that he did not seek treatment immediately 
following his separation from service or for many decades 
thereafter.  The Board finds this gap in time significant, 
and, as noted above with regard to the claims for service 
connection for hypertension and a heart disorder, it weighs 
against the existence of a link between the veteran's skin 
disorder and his military service. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

Indeed, the December 2006 VA examiner diagnosed the veteran 
as currently having psoriasis, which he opined likely 
developed after service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to his separation.  Therefore, the Board finds that a 
skin disorder did not manifest during service or for many 
years thereafter.  

In addition to the lack of evidence establishing that a skin 
disorder manifested during service, the medical evidence does 
not show that the veteran currently has such a disorder that 
is related to his military service.  There no medical 
evidence of record that links any current disorder to a 
disease or injury in service.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, supra.  In fact, the December 2006 
VA examiner stated it was less likely as not that the 
veteran's psoriasis was caused by or the result of his 
military service.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.  




ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for a skin disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


